               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 MANETIRONY CLERVRAIN,

                       Plaintiff,
                                                      Case No. 19-CV-503-JPS-JPS
 v.

 SCOTT R. WALKER, DOUGLAS LA
 FOLLETTE, and BRAD SCHIMEL,                                         ORDER

                       Defendants.


       Plaintiff, who is a federal prisoner incarcerated in Texas, filed this

action on April 8, 2019. (Docket #1). Plaintiff’s allegations are nigh

incomprehensible; as best the Court can gather, Plaintiff claims that the

Bureau of Prisons is imposing “apartheid” upon him, and that somehow

these Defendants are acting in concert with the Bureau as part of a “criminal

enterprise.” Id. Plaintiff has filed numerous other frivolous actions in

district courts around the nation. Before addressing the dubious merits of

Plaintiff’s suit, however, the Court turns to the matter of payment of the

filing fee. Plaintiff filed a motion for leave to proceed in forma pauperis along

with his complaint. (Docket #2).

       As part of the Prison Litigation Reform Act, if a prisoner files more

than three actions or appeals which are dismissed as frivolous or malicious

or for failure to state a claim upon which relief can be granted, the prisoner

will be prohibited from bringing any other actions in forma pauperis unless

the prisoner is in imminent danger of serious physical injury. 28 U.S.C. §

1915(g). Commonly known as the “three-strikes” provision, a prisoner is
said to have struck out once he or she has accrued three dismissals under

this section.

       Here, the Court finds that Plaintiff has already accrued at least three

strikes and should, therefore, be prohibited from proceeding in forma

pauperis. Plaintiff accrued strikes in the following three cases: Clervrain v.

Mellady et al., 8:18-CV-3014-GJH, (Docket #33) (D. Md. Mar. 27, 2019);

Clervrain v. Coraway, 3:18-CV-819-G-BN, (Docket #40) (D. Tex. Dec. 3, 2018);

Clervrain v. Carvajal, 2:18-CV-1514-PD, (Docket #12) (E.D. Penn. Oct. 16,

2018); see also Clervrain v. Samuel et al., 1:19-CV-468-UNA, (Docket #48) (D.

D.C. March 13, 2019) (collecting additional instances of Plaintiff accruing

strikes across the country). Further, the Court does not discern any

meaningful allegations in the complaint of an imminent danger of serious

physical injury. 28 U.S.C. § 1915(g).

       The Court will, therefore, deny Plaintiff’s motion for leave to

proceed in forma pauperis. (Docket #2). This action will be dismissed without

prejudice, subject to being reopened if Plaintiff pays the full $400.00 filing

fee he owes.

       Accordingly,

       IT IS ORDERED that Plaintiff’s motion to proceed in forma pauperis

(Docket #2) be and the same is hereby DENIED; and

       IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED without prejudice, subject to being reopened if

Plaintiff pays the full $400.00 filing fee owed in this matter.

       The Clerk of the Court is directed to enter judgment accordingly.




                                  Page 2 of 3
Dated at Milwaukee, Wisconsin, this 15th day of April, 2019.

                          BY THE COURT:



                          ____________________________________
                          J. P. Stadtmueller
                          U.S. District Judge




                        Page 3 of 3
